UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 21, 2008Date of Report (date of earliest event reported) EAST WEST BANCORP, INC.(Exact name of registrant as specified in its charter) Commission file number 000-24939 Delaware 95-4703316 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 135 N Los Robles Ave., 7th Floor,Pasadena, California 91101 (Address of principal executive offices including zip code) (626) 768-6000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) East West Bancorp, Inc. Current Report of Form 8-K Item 5.02. Departure of Directors or Principal Officers, Election of Directors, Appointment of Principal Officers On April 18, 2008, East West Bancorp, Inc., (the "Company") accepted the resignation of Steven P. Erwin as a member of the Board of Directors. There were nodisagreements betweenMr. Erwin and the Company on any matters relating to the Company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 21, 2008 EAST WEST BANCORP, INC. By: /s/Douglas P. Krause Douglas P. Krause Executive Vice President, General Counsel and Secretary
